Citation Nr: 1825209	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-35 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a throat and gland condition.

2.  Entitlement to service connection for a throat and gland condition, to include residuals of sialadenitis of the left submaxillary gland.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.  This case comes before the Board of Veteran's Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran submitted a new claim for the issue on appeal that was adjudicated by the RO in March 2015.  However, as the issue was before the Board at that time, the March 2015 adjudication of the throat and gland claim was in error. 

The Board also notes that the Veteran is unrepresented in his appeal.  In October 2014, the Veteran's representative at the time, Nancy Lavranchuk, revoked her power of attorney.  As the withdrawal occurred before the February 2016 certification of the claim to the Board and there is no indication that the withdrawal adversely impacts the Veteran's interests, the withdrawal is valid.  See 38 CFR 14.631, 20.608(a) (2017).  In November 2015, the Veteran submitted an unsigned document electing the Polk County Veteran Service Office as his representative.  The Veteran did not respond when asked by VA in December 2015 to provide a properly signed document.  Therefore, he is unrepresented at this time.


FINDINGS OF FACT

1.  In June 2009, service connection for a throat and gland condition was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

2.  The evidence added to the record since the June 2009 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a throat and gland condition.  

3.  The Veteran's residuals of sialadenitis of the left submaxillary gland condition are related to military service.



CONCLUSIONS OF LAW

1.  The June 2009 decision that denied the Veteran's claim for entitlement to service connection for a throat and gland condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the June 2009 decision is new and material, the requirements to reopen the claim for entitlement to service connection for a throat and gland condition have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

3.  The criteria for service connection for a throat and gland condition, to include residuals of sialadenitis of the left submaxillary gland, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

New and Material Evidence

The Veteran previously filed a claim and has been denied service connection for a throat and gland condition.  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, based on the additional evidence added to the record since the previous final denial of the Veteran's claim for entitlement to service connection for a throat and gland condition, the Board finds that new and material evidence has been added to the record.

The Veteran's claim for a throat and gland condition was denied in a June 2009 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran had a throat and gland condition in service, or that his current disability has any relationship to service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, additional treatment records and a VA examination have been added to the record.  The VA examiner provided a thorough opinion linking the Veteran's current throat and gland disability to his military service.  Therefore, the Board finds that reopening the Veteran's claim for entitlement to service connection for a throat and gland condition is warranted at this time.

Service Connection

The Veteran is seeking entitlement to service connection for a throat and gland condition.  He asserts that he suffered from a throat and gland condition in service that has continuously persisted since service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Initially, the Board notes that during service, the Veteran complained of both swelling and pain in the mouth area.  He was diagnosed with acute sialadenitis of the left submaxillary gland.  At his January 1967 separation examination, he reported ear, nose, and/or throat problems.

During a February 2016 VA examination, the Veteran was diagnosed with residuals of sialadenitis of the left submaxillary gland.  The examiner noted the Veteran's reports of decreased saliva production causing, among other symptoms, difficulty sleeping and swallowing due to a dry throat.  After the examiner noted the Veteran's diagnosis of acute sialadenitis in service and the subsequent removal of the submandibular gland in 2011, the examiner opined that his current condition at least as likely as not was incurred in or was caused by his sialadenitis episode during service.  

Therefore, based on the Veteran's statements and the opinion of the VA examiner, the Board finds that service connection is warranted for residuals of sialadenitis of the left submaxillary gland.  


ORDER

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for a throat and gland condition is granted, and the claim is reopened.

Service connection for a throat and gland condition, to include residuals of sialadenitis of the left submaxillary gland, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


